DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	Claims 15-20 are objected to because of the following informalities:  
A.	As per claim 15, at line 1 delete “of claim” (second occurrence).
B.	As per claim 16, at line 1 delete “of claim” (second occurrence).
C.	As per claim 17, at line 1 delete “of claim” (second occurrence).
D.	As per claim 18, at line 1 delete “of claim” (second occurrence).
E.	As per claim 19, at line 1 delete “of claim” (second occurrence).
F.	As per claim 20, at line 1 delete “of claim” (second occurrence).
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of the claim encompasses a transitory signal (i.e., modulated carrier wave). 
The term "medium" is given its broadest reasonable interpretation and will cover an ineligible signal per se unless defined otherwise in the application.  In the instant case, the specification at [00213] states the computer-readable medium may include all kinds of recording devices and in paragraph [00217] that “The present disclosure is thus not limited to the example embodiments described above, and rather intended to include the following appended claims, and all modifications, equivalents, and alternatives falling within the spirit and scope of the following claims”.  Thus the scope of the claimed  "medium" would necessarily encompass transitory signals (i.e., modulated carrier wave) and is therefore non-statutory.  In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).
The examiner suggests rewriting claim 12 as “A non-transitory computer-readable recording medium …” to eliminate encompassing transitory signals.
5.	Claims 1-20 are distinguishable over the prior art.  The documents cited in the attached PTO-892 are representative of the relevant art in which images of the interior of an (autonomous) vehicle may be used to determine the posture of a passenger and whether the passenger is wearing a seat belt.  The documents further describe using various AI algorithms and teaching models to analyze images.  The documents further determine situations of increased risk of autonomous vehicle operation based on sensor data and road map data.  However, the prior art does not disclose or suggest predicting a driving situation and a driving operation and determining whether it is necessary for a passenger to be wearing a seat belt and controlling the driving of the vehicle based on the result of determining whether the passenger is wearing a seat belt.  The invention is particularly applicable to autonomous vehicles in which the passenger may be riding without a seat belt on and it is determined that upcoming road situations (i.e., curves, gradients, etc.) may increase the risk of injury to the passenger and a seat belt should be worn (specification [0007-0008]).
The cited documents represent the general state of the art of vehicle safety and control systems as noted above.
7.	Claims 1-11, 13 and 14 are allowed.  Claims 15-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661